—Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about August 25, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and placed him in a limited secure facility with the Division for Youth for 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence despite the fact that no money was recovered from defendant upon his arrest after the sale of drugs to the undercover officer. We see no reason to disturb the court’s determinations concerning the reliability of identification testimony. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.